Appeal from an order of the Family Court, Erie County (James H. Dillon, J.), entered February 1, 2005 in a proceeding pursuant to Family Court Act article 3. The order, inter alia, adjudged that respondent is a juvenile delinquent and placed respondent on probation for a period of 12 months.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: On appeal from an order that, inter alia, adjudicated her a juvenile delinquent, respondent contends that the petition was jurisdictionally defective because it failed to allege the requisite facts supporting each element of the crime charged. We reject that contention. The petition and supporting deposition sufficiently allege that respondent committed acts that, if committed by an adult, would constitute the crime of criminal trespass in the third degree (see Family Ct Act § 311.2 [3]; Matter of Joseph H., 224 AD2d 1037, 1038 [1996]; see generally People v Schmid, 124 AD2d 896, 898 [1986], lv denied 69 NY2d 955 [1987]). The further contention of respondent that Family Court erred in denying her motion to withdraw her admission pursuant to Family Court Act § 321.4 (2) is unpreserved for our review because she sought to withdraw her admission on a ground different from that now advanced on appeal (see Matter of Brandon S., 305 AD2d 609, 610 [2003]). In any event, respondent’s contention is without merit (see Matter of Ricky A., 11 AD3d 532, 533 [2004]). Present—Green, J.P., Scudder, Kehoe, Martoche and Pine, JJ.